In two related proceedings pursuant to Family Court Act article 10, the father appeals from a decision of the Family Court, Suffolk County (Hoffmann, J.), dated March 17, 2008, made after a fact-finding hearing.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from a decision (see Family Ct Act § 1112; Schicchi v J.A. Green Constr Corp., 100 AD2d 509 [1984]).
The issues raised on the appeal from the decision regarding the neglect finding are addressed on the companion appeal from the order of fact-finding and disposition (see Matter of Stefani C., 61 AD3d 681 [2009] [decided herewith]). Mastro, J.P., Santucci, Dickerson and Leventhal, JJ., concur.